ACCEPTED
                                                                                    14-15-00033-CR
                                                                    FOURTEENTH COURT OF APPEALS
                                                                                 HOUSTON, TEXAS
                                                                                8/3/2015 8:52:05 AM
                                                                              CHRISTOPHER PRINE
                                                                                             CLERK

             IN THE FOURTEENTH COURT OF APPEALS
                    FOR THE STATE OF TEXAS
                                                                    FILED IN
                                                             14th COURT OF APPEALS
                                                                HOUSTON, TEXAS
LINDA WOODMAN                                                 8/3/2015 8:52:05 AM
                                                             CHRISTOPHER A. PRINE
V.                                                 NO.                Clerk
                                                         14-15-00033-CR

THE STATE OF TEXAS


               APPELLANT’S SECOND MOTION FOR
               EXTENSION OF TIME TO FILE BRIEF

TO THE HONORABLE FOURTEENTH COURT OF APPEALS:

      COMES NOW, Linda Woodman, by and through her attorney of

record, Linda Icenhauer-Ramirez, and files this her Second Motion for

Extension of Time to Brief and in support thereof, would show the Court the

following:

                                     I.

      That the above-styled and numbered cause is styled The State of

Texas v. Linda Woodman, Cause Number D-1-DC-14-904029 in the 147th

Judicial District Court of Travis County, Texas. Appellant was sentenced on

September 2, 2014.

                                     II.

      Appellant was convicted of the offense of aggravated assault and

punishment was assessed at thirteen years (13) years and a $10,000.00 fine.
                                      III.

        Appellant’s motion for new trial was filed on September 23, 2014.

Notice of appeal was filed on November 25, 2014. The reporter’s record

was filed on May 18, 2015, and the clerk’s record was filed on December

22, 2014. The due date for the brief is Monday, August 3, 2015.

                                      IV.

        This is Appellant’s second motion for extension of time to file her

brief. Appellant respectfully requests a forty-five day extension of time to

file the brief, which would make such brief due on Thursday, September 17,

2015.

                                      V.

        The undersigned attorney has read the lengthy appellate record in this

case. She has begun researching the applicable law and has begun drafting

the brief.     However she has been unable to complete the brief due to

necessary work that needed to be completed on several other appeal cases

and due to her busy schedule in both the district and county courts of Travis

County and Williamson County. She recently completed and filed a brief in

the case of Levardo Cantos v. State of Texas, Cause No. 03-14-00585-CR

which was due on July 10, 2015. She also completed and filed a brief in the

case of James Palacio v. State of Texas, Cause No. 03-14-00654-CR which
was due on July 20, 2015. In addition she had to file a motion for rehearing

in the case of John Frederick Zedler v. State of Texas, Cause No. 03-14-

00044-CR on July 27, 2015. She will now devote her full attention to

completing the brief in this case and will have it completed by September

17, 2015.     She asks that this extension be granted so that she may

effectively represent Appellant and so that justice may be done in this case.

                                       Respectfully Submitted

                                       /s/ Linda Icenhauer-Ramirez
                                       LINDA ICENHAUER-RAMIREZ
                                       Attorney at Law
                                       1103 Nueces
                                       Austin, Texas 78701
                                       (512) 477-7991
                                       FAX #: (512) 477-3580
                                       SBN: 10382944
                                       EMAIL: ljir@aol.com

                                       ATTORNEY FOR APPELLANT



                   CERTIFICATE OF COMPLIANCE

      I hereby certify that this motion was computer generated and contains

525 words, as calculated by the word count function on my computer.

                                       /s/ Linda Icenhauer-Ramirez
                                       LINDA ICENHAUER-RAMIREZ
                      CERTIFICATE OF SERVICE

      I, Linda Icenhauer-Ramirez, hereby certify that a true and correct

copy of the foregoing Appellant’s Second Motion for Extension of Time to

Brief was served by e-file to the Travis County District Attorney's Office on

this the 3rd day of August, 2015.

                                      /s/ Linda Icenhauer-Ramirez
                                      LINDA ICENHAUER-RAMIREZ